UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7544



KHOSROW PARMAEI,

                                           Petitioner - Appellant,

          versus


CHRISTIANE N. SMITH, Administratrix of the
Estate of Meg N. Parmaei, deceased,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Senior
District Judge. (1:06-cv-00224)


Submitted: May 31, 2007                        Decided:   June 4, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Khosrow Parmaei, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Khosrow   Parmaei   appeals   the   district      court’s   order

denying relief sought under 28 U.S.C. § 2254 (2000).                This code

provision     permits     state    prisoners      to       challenge      the

constitutionality of their incarceration.              The district court

properly found that Parmaei’s action, which challenged a state

court’s civil judgment against him in a wrongful death case, was

unrelated   to   Parmaei’s   custody   status    and    was   not    properly

characterized as a habeas action.      Accordingly, we deny his motion

to prepare a trial transcript at Government expense and affirm for

the reasons stated by the district court.         Parmaei v. Smith, No.

1:06-cv-00224 (W.D.N.C. Aug. 3, 2006).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                     AFFIRMED




                                  - 2 -